DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2021 has been entered.
Election/Restrictions
Claim 53 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/11/2019.

Response to Arguments
Applicant’s arguments filed 7/4/2021 and 6/22/2021 are persuasive in view of the amendments filed 7/4/2021, as such all rejections presented in the office action mailed 12/22/2020 are withdrawn.
New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Both claims 44 and 52 recite “the matrix” this renders the claim indefinite as claim 42 recites a first and a second matrix and it’s unclear which of these two matrixes the claims are referring too.
For purposes of examination, only 1 matrix needs to have the limitations of claims 44 and 52.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention 
Claims 42, 44, 46, 48 and 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ness (US 3,828,777), Newton (US 4,938,967) and Levy (US 4,983,390), as evidenced by Dictionary.com.
The instant claims are directed to a punctal plug comprising a multiphase nonhomogeneous mixture comprising a therapeutic agent dispersed in a first (polyethylene oxide polymers) and second matrix (silicone or polyurethane polymers), wherein the agent is present as inclusions.
Ness discloses an ocular device for controlled and continuous administration of a predetermined dosage of drug to the eye.  The shape of the device is adapted for insertion and retention in the sac of the eye, reading on plug (Abs).    Ness further teaches that the ocular insert can be fabricated in any convenient shape for retention in the sac of the eye and the marginal outline of the ocular insert can be a bean-shape or banana-shape (reading on substantially cylindrical shaped body as recited by instant claim 46).  Ness also teaches that the dimensions of the device can vary widely, the lower limit on the device is governed by the amount of the particular drug being supplied and the upper limit is governed by the geometric space limitations in the eye, consistent with comfortable retention (col. 7, lines 20-40).
While the art doesn’t teach it to be a punctal plug, as discussed above, the prior art teaches the device to be inserted and retained in the ocular sac area, which would read on plug, and its use specifically as a plug for the punctum is a recitation of intended use and as the prior art makes obvious the structural limitations claimed and teaches that the size of the device is highly variable through routine experimentation, the device is expected to be capable of being inserted into the punctum a plug absent evidence to the contrary. 
Fig. 4 and 4A disclose an ocular insert wherein the device 40 is comprises of a body of microporous drug release rate controlling matrix material 41 having a drug formulations 21 dispersed there through (reading on therapeutic/polymer matrix and a therapeutic agent).  The matrix material 41 functions as both drug reservoir source and rate release controlling material to continuously dispense a 
Ness teaches that the microporous rate controlling materials which can be used include polycarbonates (i.e. polyesters), polyamides, polyvinylchlorides, polyurethanes, etc. (reading second matrix).
Ness further teaches that the drug formulation 21 can be formulated in a carrier which is a liquid, solid or semi-solid (Col. 7, lines 65-67 to Col. 8, lines 1-5).  Ness teaches that suitable carrier materials include polymers, condensation products of castor oil and ethylene oxide combining about 30-35 moles of EO per 1 mole of castor oil (a surfactant), and dispersing agents such as polyoxyethylene stearate (reading on polyethylene oxide polymers and first matrix and instant claim 52) (Col. 10, lines 25-47).

    PNG
    media_image1.png
    621
    886
    media_image1.png
    Greyscale


	As seem in the figure above, the first matrix (drug formulation 21) contains a therapeutic agent and this first matrix is dispersed within a second matrix, which reads on 2nd matrix comprising a therapeutic agents present as inclusions dispersed within, reading on instant claim 44. 
	Absent a definition in the specification of non-homogenous, as evidenced by Dictionary.com heterogeneous (i.e. non-homogeneous) is defined as being different in kind, composed of parts of different kinds, therefore, as shown above, the implant is composed of distinct parts a) matrix 41 and drug formulation 21 containing a matrix, which reads on multiphase nonhomogeneous mixture as recited by the instant claims.
st and 2nd matrix.
Newton teaches controlled release solid units (Abs). The units are taught to comprise a homogeneous or non-homogenous blend of the active ingredient, the weighting agent and any matrix binder components (Col. 10, lines 55-60).
Levy teaches that non-homogenous or homogenous delivery systems can help provide variable time-release of active agents (Col. 3, lines 50-67). The utilization of homogeneous (uniformly distributed ingredients) or non-homogeneous (layered ingredients) incorporation of two or more active agents into the solid composition composed of two or more polymers can also be used to vary the release rate and sequence of delivery into a desired habitat. The utilization of non-homogeneous solid compositions (i.e., active ingredients and/or polymers not uniformly distributed throughout matrix compositions) containing layers or stratifications of one or more active agents and/or superabsorbent polymers in a position or location for desired sequential release of active components from the solid matrix are possible (Col. 10, lines 1-15).
Based on the teachings of Newton and Levy, one of skill in the art would have also recognized that the implant of Ness, specifically the drug formulation 21, could be effectively formulated as a homogenous or non-homogenous mixture of components, as both are well known in the pharmaceutical arts and the selection of either homogenous or non-homogenous matrix is simply a matter of design choice dependent on the final release characteristics which are desired.  This the selection of a uniform drug matrix 21 and dispersing this formulation uniformly in the matrix 41 is prima facie obvious.
While the art doesn’t teach “the therapeutic agent in a volumetric portion of the matrix is similar to an amount of the therapeutic agent in another other equal volumetric portion of the matrix”, the prior art makes obvious a homogenous distribution of active agents and other matrix components, therefore, as the active agent is even distributed throughout the matrix the amount of active in one volumetric portion is expected to be similar or identical to the amounts of active in another equal volumetric portion of the matrix.
.

Claims 42, 44, 45, 46, 47, 48, 49 and 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ness (US 3,828,777), Newton (US 4,938,967) and Levy (US 4,983,390), as evidenced by Dictionary.com, as applied to claims 42, 44, 46, 48 and 52, and further in view of Cohen (US 6,196,993) and Ashton (US 2004/0208910).
As discussed above, Ness makes obvious the limitations of claims 42, 44, 46, 48 and 52, however, Ness also does not teach the therapeutic agent to be travoprost and does, not teach the therapeutic agent to be encapsulated in microparticles having a size of 0.1-200 microns.
Cohan discloses ophthalmic inserts for the sustained release of medication to the eye comprising a body portion sized to pass through a lacrimal punctum with a collarete structure that sits on the exterior or the lacrimal punctum (abstract). Anti-glaucoma drugs such as latanoprost can be administered using an ocular implant that releases drug over a sustained period of time (Col 7, lines 5 - 8).
Ashton teaches latanoprost and travoprost to be PGF-2α analogues which enhance uveoscleral outflow [0006].
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate medication for the treatment of glaucoma such as latanoprost in the ocular insert of Ness. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Cohan discloses that latanoprost is a drug suitable for sustained administration to the eye by implantation of a drug releasing implant.  One of skill in the art would have been further motivated to substitute latanoprost with travoprost as these are taught by the prior art to be functionally equivalent PGF-2α analogues which treat glaucoma. One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention as both Ashton and Ness teach drug formulations (core in Ashton case) to comprising both active agents and polymer matrixes.

Ashton teaches that an embodiment of the delivery device comprises the adrenergic agent to be dispersed or suspended in PEG in the form of solid particles, the drug maybe encapsulated or incorporated into particles, such as microspheres. The particles preferably have a diameter of less than about 150 microns, which overlaps with the size range recited in instant claim 47.  
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to formulate the drug formulation of Ness in the form of drug encapsulated within the pharmaceutical carrier in the form of microparticles having a size of less than 150microns as taught by Ashton as its prima facie obvious for a skilled artisan to pursue the known options within his or her own technical grasp to achieve the predictable result of formulating an ocular device.

Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613